Exhibit 10.1

 

Snap-on Incorporated

 

December 18, 2007

 

Mr. Nicholas T. Pinchuk
1430 W. Lakewood Drive
Lake Forest, IL 60045

 

Dear Nick,

 

It is with pleasure that I confirm the details of your promotion to the position
of president and chief executive officer.

 

Start Date:

 

December 18, 2007

 

 

 

Base Salary:

 

$750,000

 

 

 

MIP Target:

 

100% of base salary weighted as follows:

 

 

 

·

50% Snap-on Consolidated Financial Matrix

 

 

 

·

50% Strategic Business Goals

 

 

 

 

 

LTI Target Grant Value:

 

$3,000,000

 

The following terms and conditions also apply to your position:

 

1.                                       You will continue to be eligible for
participation in the Company’s health benefits, supplemental pension, and
deferred compensation plans; to the extent those plans continue to be offered to
employees.

2.                                       As you were previously notified, the
Company will offer you the opportunity to enter into a new change in control
agreement to replace your current Senior Officer Agreement which will expire on
January 31, 2008.

3.                                       In consideration of your promotion to
president and chief executive offer, and effective on your start date, the
Company will terminate the agreement dated June 4, 2002 regarding severance
payments.

 

Please acknowledge your acceptance of the terms of this letter by dating and
signing where indicated below.

 

By:

 

Accepted and Acknowledged By:

 

 

 

/s/ Roxanne Decyk

 

/s/ Nicholas T. Pinchuk

Roxanne Decyk

 

Nicholas T. Pinchuk

Chair, O&E Committee

 

President & Chief Operating Officer

 

 

 

Date:

December 18, 2007

 

Date:

December 18, 2007

 

cc:  Iain Boyd

 

Snap-on Incorporated
P.O. Box 1410, Kenosha, WI 53141-1410 * Tel: 262-656-5200

 

--------------------------------------------------------------------------------